DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5 August 2022 is acknowledged. Claims 1-7 and 9-21, per Applicant’s amendment to amend claims to be included into Group I, are acknowledged. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, it is unclear in the following claim language, whether “training labels” is the same as “training data” and vice versa (emphasis added): 

	… training by the second processor a machine learning model based on training data, wherein training the machine learning model comprises: 
	receiving a set of training labels; 
	sorting the set of training labels; 
	looping over images in the training data; 
	resizing each image of the training data to a fixed size….

	Here, respectfully, is why the presence of the two terms is unclear: (1) “the training data” in the looping step has no antecedent basis; and (2) for the remainder of claim 19, there are no more references to “training labels” bur rather “training data” instead.  Therefore, it is possible that “training labels” was a typographical error and was meant to be replaced with “training data” throughout claim 19.  Claim 20 is rejected based on its dependency. 
	For examination purposes, Applicant’s “set of training labels” will be interpreted as “set of training data” (basically, the two above-referenced conflicting terms will be treated as the same).  Clarification and correction are required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Trujillo, V. E., & Hinders, M. K. (2019). Container monitoring with infrared catadioptric imaging and automatic intruder detection. SN Applied Sciences, 1(12), 1-25 (“Trujillo”) in view of Key (U.S. Patent Application Pub. No. 2016/0363990; cited in Applicant’s IDS) and further in view of Powers (U.S. Patent App. Pub. No. 2022/0122031 A1). 

	Regarding claim 1: 
	Trujillo teaches: a system for measuring characteristics of a container (Abstract plus Section 2, a system that incorporates GRIDSAT Tag Architecture of Fig. 1) , the system comprising: an edge device (e.g. Abstract, an edge computing system. See also Section 5) comprising. 
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained:
	a first sensor configured to generate weight data indicating a weight of a container; 
	a second sensor, a third sensor, or both configured to generate first image data of dimensions of the container; 
	a fourth sensor configured to generate second image data of a particular side of the container; 
	a processor coupled to the first sensor, the second sensor, the third sensor, and the fourth sensor and configured to determine dimension data based on the first image data; and 
	a network interface configured to transmit the weight data, the dimension data, and the second image data as container information to a computing device; and the computing device comprising: 
	a second processor configured to determine whether the container complies with one or more stored composite signatures based on a composite signature generated based on the container information, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the above four sensors, consider the following. Trujillo teaches a system with at least two sensors being a camera and ultrasound sensor (see sections 1-2 and Fig. 2 and 3 (note: lamb waves are a form of ultrasonic wave propagation)).  This corresponds to Applicant’s claimed second and third sensor (see Applicant’s dependent claim 3).   Re: the first sensor being, i.e. a scale (see Applicant’s dependent claim 2), this is taught by Key (e.g. Key, claim 8 scale to weigh items, such as those being shipped (see para. 5)). Re: the fourth sensor being a high def camera (see Applicant’s dependent claim 2), both Trujillo and Key teach cameras as sensors (see mapping of Trujillo above; and Key, claims 11-12).  As for high definition images, Trujillo teaches obtaining high resolution images, here, by providing highest resolution coverage where needed by dividing the coverage area into zones (see p. 4).  Modifying the applied references, such to include the above sensors, and such that the cameras of Key include at least one for high definition images, such images suggested for obtainment by Trujillo (but instead of the mechanisms of Trujillo to increase a field of view (see Section 3), utilize a camera), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. 
	Re: a processor coupled to the first sensor, the second sensor, the third sensor, and the fourth sensor and configured to determine dimension data based on the first image data, see Key, claim 7, which teaches a hardware processor connected to, i.e. a camera, to receive image data and determine dimensions thereof, and claim 8, scale also connected to processor.  Modifying the applied references, per Key, such that all 4 sensors, as mapped above, are coupled to the processor, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art.
	Re: a network interface configured to transmit the weight data, the dimension data, and the second image data as container information to a computing device; and the computing device comprising: 
	a second processor configured to determine whether the container complies with one or more stored composite signatures based on a composite signature generated based on the container information, see Fig. 1 of Trujillo, and Sections 1-3. Having a network interface, i.e. communications via satellite/internet to data servers and stakeholders, to transmit the data, as mapped above, is taught by Trujillo.  This communication architecture is also taught by Key (see Fig. 6, between store and either remote user, data center or processing center).  
	Re: a second processor to determine compliance of the container, the second processor is at the left side of Fig. 1 of Trujillo (i.e. with the stakeholders and/or servers) and, alternatively, Key reference, the processors outside of 610, 630.  
	Re: determining compliance of the container with composite signatures, Trujillo teaches inspecting containers or monitoring after they have left and are in transit (see e.g. Abstract and Section 1).  In analogous art, Powers teaches, in terms of packages, that it is known to have customer specific specifications, rules and/or packing instructions as they relate to size, weight, etc. (see e.g. para. 89-98, and claim 1 “allowable” set of dimensions, for example) These correspond to Applicant’s claimed composite signatures. Modifying the applied references, such that the above functions are performed to determine compliance with one or more stored composite signatures as per Powers (i.e. customer specific specifications, rules, instructions), would have been obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	See above mapping to claim 1, the features of claim 2 are also mapped therein. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained :the system of claim 1, wherein the first sensor comprises a scale, and wherein the fourth sensor comprises a high-definition camera, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: the first sensor being, i.e. a scale, this is taught by Key (e.g. Key, claim 8 scale to weigh items, such as those being shipped (see para. 5)). Re: the fourth sensor being a high def camera, both Trujillo and Key teach cameras as sensors (see mapping of Trujillo above; and Key, claims 11-12).  As for high definition images, Trujillo teaches obtaining high resolution images, here, by providing highest resolution coverage where needed by dividing the coverage area into zones (see p. 4).  Modifying the applied references, such to include the above sensors, and such that the cameras of Key include at least one for high definition images, such images suggested for obtainment by Trujillo (but instead of the mechanisms of Trujillo to increase a field of view (see Section 3), utilize a camera), is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 3:
	See above mapping to claim 1, the features of claim 2 are also mapped therein. 
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained the system of claim 1, wherein the second sensor comprises a camera, and wherein the third sensor comprises an ultrasound sensor, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Trujillo teaches a system with at least two sensors being a camera and ultrasound sensor (see sections 1-2 and Fig. 2 and 3 (note: lamb waves are a form of ultrasonic wave propagation)).  Modifying the applied references, such to include the above sensors, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 1, further comprising a reference marker coupled to an opposite side from the second sensor, 
	wherein the reference marker is configured to enable determination of a thickness of the container based on a comparison of the thickness to the reference marker, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Key teaches coupling a “dimensional measuring device” to an opposite side from the second sensor (i.e. a camera, see mapping to claim 1 above).  Here, the dimensional measuring device is enabled to determine measurements of the container based on a comparison of known reference measurements of the dimensional measurement device (see e.g. claim 14, claim 20 and paras. 13-15, 83-88).  The three orthogonal directions of the package in Key corresponds to a teaching of a thickness measurement (see e.g. Fig. 1, thickness can correspond to “h”).  Here, the dimensional measuring device corresponds to Applicant’s claimed reference marker.  
	Modifying the applied references, in view of Key, such to include the above measurement using reference measurements of a marker, is all of taught, suggested and obvious and predictable over the prior art. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 5:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 4, wherein the reference marker comprises a triangle that is located a particular distance above a base, and 
	wherein the thickness is determined based on a number of pixels between a top of the container and the triangle, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A). 	
	Re: thickness determined based on number of pixels, see Key, claims 14, 20, and paras 13-15, 74, dimensional measurement in units of pixels is known. 
	Re: triangular shapes located a distance above a base, Key teaches one example of a reference marker, here in the shape of a dimensional measuring device (e.g. Fig. 2 and mapping to claim 4 above), placed particular distance above a base, to provide a scale length or set of known reference measurements from which to determine those of a package being examined (mapping to claim 4 above). Key is not particularly limited to the shape of configuration of its reference marker, and teaches/suggests/is open the possibility of various other configurations of a reference marker to for use in relation to an item that is being measured (e.g. claim 7, paras. 43-45 (measuring device can be modified to different shapes).  See also paras. 52-55, 71-88).  Accordingly, modifying the applied references, such that the reference marker of Key is in the shape of a triangle, is taught and suggested by Key, and would be a matter of obvious design choice to one of ordinary skill in the art.  Applicant’s specification does not indicate that the shape or configuration of the reference marker is critical to the claimed invention (specification, paras. 54-55).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 6:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 1, wherein the computing device further comprises: 
	a second network interface configured to receive, from the edge device, the container information; the second processor coupled to the second network interface; and 
	a second memory coupled to the second processor, the second memory storing instructions that, when executed by the second processor, cause the second processor to: 
	generate the composite signature corresponding to the container based on the container information, the composite signature comprising one or more of dimensions of the container, a weight of the container, and indicia of the container; 
	access a database to identify the one or more stored composite signatures corresponding to the composite signature, the one or more stored composite signatures corresponding to one or more other containers; 
	compare the composite signature to the one or more stored composite signatures to determine whether the composite signature is in compliance with the one or more stored composite signatures; and 
	control a process to manage a release of the container based on whether the composite signature is in compliance with the one or more stored composite signatures, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The second network interface configured to receive the container information, which is also coupled with  the second processor, can include the communications between the clusters and the servers, or the stakeholders (these are at least 2 network interfaces), per Trujillo. Alternatively, this is also taught by Key, Fig. 6 (also at least 2 network interfaces, etc. as mapped above in claim 1).  
	Re: a second memory with instructions to be executed by the second processor as claimed, see Key, paras. 63-65.  
	Re: generate function, this can be done per the steps of Key when an item is being measured (e.g. claims 7-12), and first done to prepare a shipment (e.g. Powers, claim 1).  Re: access function, tis is taught by Powers, accessing a database (i.e. para. 102-05, databases are known), to retrieve information, such as weight, dimensions, packing restrictions (e.g. para. 102-05).  Re: compare, this is taught by the prior art (see mapping to claim 1), to determine compliance.  And re: control function, this is taught by both Trujillo and Powers, to control shipments of containers.  Modifying the applied references, such that the control is done in response a compliance determination (see mapping to claim 1), is taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 9:
	Key further teaches: the system of claim 6, wherein the second image data includes one or more images of one or more indicia located on the particular side of the container (e.g. para. 58, 101, labels can be on packages). 
	Modifying the applied references, per Key, to have included labels on packages and thus part of image data, is taught, suggested and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 9, wherein comparing the composite signature to the one or more stored composite signatures comprises comparing sizes of the one or more indicia, locations of the one or more indicia, shapes of the one or more indicia, text of the one or more indicia, or a combination thereof, to corresponding features of indicia corresponding to the one or more stored composite signatures, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art teaches composite signatures, i.e. to determine if the size, dimensions, shipment, container, etc., comply (see mapping to claim 9).  Re: the composite signature containing information related to the indicia and comparing to stored composite signatures, Key teaches that it is known to use an OCR module, for example, to extract/process text information from images (e.g. para. 97). This alone teaches the above features, such to compare the text to make sure the address information is correct, for example.  Alternatively, Key in combination with the applied references can use the labels that contain a QR code to compare with stores composite signatures to determine compliance (e.g. para. 101).   
	The prior art included each element recited in claim 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the system of claim 9, wherein the composite signature is in compliance with the one or more stored composite signatures when the dimensions of the container substantially match dimensions of one of the one or more other containers, when the weight of the container substantially matches a weight of one of the one or more other containers, when the indicia of the container substantially match indicia of one of the one or more other containers, or a combination thereof, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mapping to claim 9.  The features of Applicant’s claim 11 are taught by the prior art insomuch as using the information gathered via sensors (mapped in claim 1) to compare with customer specific specifications, rules and/or packing instructions as they relate to size, weight, etc. as per Powers (see e.g. para. 89-98, and claim 1 “allowable” set of dimensions, for example) and/or indicia, as mapped above in claim 10.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 12:
	Powers further teaches: the system of claim 6, wherein the computing device further comprises a display device configured to display a user interface (para. 81, display device with GUI, i.e. Fig. 5) that indicates whether the composite signature is in compliance with the one or more stored composite signature (i.e. para. 40, GUI to display results of methods described by Powers, which also teaches/suggested compliance; see e.g. para. 89-98, and claim 1 “allowable” set of dimensions, for example). In addition, Trujillo teaches that real-time information to be provided to stakeholders regarding container shipments is known (see Sections 1-2). This allows for a system that can talk to stakeholders during its entire voyage to, i.e. notify them of issues (such as being broken into, or mislaid and mislabeled containers; see Section 1).   
	Modifying the applied references and Powers, in view of itself and Trujillo, such that its GUI provides indications of compliance, i.e. to view and modify an optimized shipping solution (in the case where as shipment is being prepared or received to check and verify), is taught, suggested and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 13: please see also claim 6. 
	The steps of claim 13 correspond to the functions of claim 6.  The same rationale for rejection applies.  Re: ” a second processor of the computing device” per claim 13, Key teaches that devices can have multiple processors (see e.g. paras. 104-07). 
	Modifying the applied references, such to include a second processor as per Key, and the features as mapped in claim 6 above, is taught, suggested and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	 Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 13, wherein controlling the process to manage the release of the container comprises: adjusting an amount or size of items held by the container; or adjusting the indicia based on the one or more stored composite signatures; or stopping the release of the container, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See above mapping to claim 11 and claim 1, for example.  Applicant’s claim 14 is taught as a result of determining compliance, as taught by the prior art, insomuch as using the information gathered via sensors (mapped in claim 1) to compare with customer specific specifications, rules and/or packing instructions as they relate to size, weight, etc. as per Powers (see e.g. para. 89-98, and claim 1 “allowable” set of dimensions, for example) and/or indicia, as mapped above in claim 10.  In the event the specifications, rules and/or instructions or allowable dimensions are not met, then adjustment (modification) or stopping release (to, i.e. modify) (see e.g. para. 56 of Powers, the concept of going back to fix something is known in the art). 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 15:
	Powers further teaches: the method of claim 13, further comprising generating by the second processor a graphical user interface (GUI) (para. 81 and e.g. Fig. 5) that includes an indication of whether the composite signature is in compliance with the one or more stored composite signatures and the dimensions of the container, the weight of the container, an image of one or more indicia on a particular side of the container, or a combination thereof (i.e. para. 40, GUI to display results of methods described by Powers, which also teaches/suggested compliance; see e.g. para. 89-98, and claim 1 “allowable” set of dimensions, for example).  Modifying the Powers, in view of itself, such that its GUI provides indications of compliance, i.e. to view and modify an optimized shipping solution (in the case where as shipment is being prepared or received to check and verify), is taught, suggested and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 17:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 15, wherein the GUI further includes an indication of one or more errors when the composite signature is not in compliance with the one or more stored composite signatures, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Powers teaches a GUI, as mapped above in claim 15. Re: including an indication of one or more errors, see above mapping to claim 15.  In addition, Trujillo teaches that real-time information to be provided to stakeholders regarding container shipments is known (see Sections 1-2). This allows for a system that can talk to stakeholders during its entire voyage to, i.e. notify them of issues (such as being broken into, or mislaid and mislabeled containers; see Section 1).  Modifying the applied references, in view of Powers and Trujillo, to provide a GUI indication of errors, per Powers and Trujillo, is taught, suggested and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 18:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained: the method of claim 13, further comprising: performing by the second processor optical character recognition (OCR) on one or more indicia included in the second image of the image data to determine text on the particular side of the container; and 
	comparing by the second processor the text on the particular side of the container to text included in the one or more stored composite signatures, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art teaches composite signatures to determine compliance (see mapping to claim 9).  Re: the composite signature containing information related to the text and comparing to stored composite signatures, Key teaches that it is known to use an OCR module, for example, to extract/process text information from images (e.g. para. 97). This alone teaches the above features, such to compare the text to make sure the address information is correct, for example.  
	The prior art included each element recited in claim 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 19:
	Trujillo further teaches: the method of claim 13, further comprising training by the second processor a machine learning model based on training data (e.g. Section 4), wherein training the machine learning model comprises: 
	receiving a set of training labels (section 4.1, data collection, here a dataset including 30 videos inside of two shipping containers over a period of time); 
	sorting the set of training labels (section 4.1, sorted into those taken from times of day, poses, partial occlusion); 
	looping over images in the training data (section 4.1 and arriving at Table 2, summary of data); 
	resizing each image of the training data to a fixed size (page. 17 begin feature extraction by capturing 66 x 130 sized pixel windows); 
	calculating features for each image of the training data (page 17, feature extraction/classification); 
	scaling the features for each image of the training data (page 17, cropping windows for training; alternatively this is also taught by cell sizes and block sizes of 8 x 8 and 8 x 16 pixels, respectively); 
	training the machine learning model based on the features (section 4); and 
	storing the machine learning model in a memory (Section 4 in combination with Key, paras. 63-65, instructions stored on memory, such as those re: embedded machine learning of Trujillo).
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of Trujillo and Key, to have obtained the above, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 19, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	

	Regarding claim 21: see also claim 1. 
	Key teaches: a method for measuring characteristics of a container, the method comprising (e.g. claim 13 in combination with claim 4, an item such as that of a box; or alternatively, that of Trujillo, Abstract). 	
	Regarding the remaining features, he method of claim 21 corresponds to the functions performed by the system of claim 1. Thus, the same rationale for rejection applies. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Trujillo in view of Key and Powers and further in view of Applicant’s Admitted Prior Art (“AAPA”). 

	Regarding claim 7:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 6, wherein the container comprises an envelope or a package, wherein the one or more other containers correspond to one or more other envelopes or packages, and 
	wherein the one or more stored composite signatures correspond to one or more bulk mailing campaigns, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	APPA teaches that containers with envelopes or packages, including bulk mailing campaigns with composite signatures, are known (see specification, para. 3). Modifying the applied references, in view of AAPA, such that the containers and composite signatures are those of envelopes, packages and one or more bulk mailing campaigns, is all of taught and suggested by the prior art, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Trujillo in view of Key and Powers and further in view of Ramesh (U.S. Patent No. 8,990,199 B1). 

	Regarding claim 16:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 15, wherein the GUI further includes a display of a similarity index between an image of the container and an image of a particular container corresponding to one of the one or more stored composite signatures, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Ramesh teaches that it is known to calculate similarity scores (i.e. a similarity index) based on a comparison of image extracted or related features (e.g. C15). Likewise, Powers teaches images of, for example, optimally packed containers (e.g. Fig. 6). Modifying the applied references, such to display in the GUI of Powers, a similarity index, such as that taught by Ramesh, between container images and a stored container image corresponding to a store signature (i.e. such as an optimally packed one with a weight and volume per Fig. 6 of Powers, just as an example), is taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 16, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Trujillo in view of Key and Powers and further in view of Ren, Q., Cheng, H., & Han, H. (2017, March). Research on machine learning framework based on random forest algorithm. In AIP conference proceedings (Vol. 1820, No. 1, p. 080020). AIP Publishing LLC (“Ren”). 

	Regarding claim 20:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the method of claim 19, wherein comparing the composite signature to the one or more stored composite signatures comprises applying the machine learning model to the composite signature and the one or more stored composite signatures, and wherein the machine learning model comprises a random forest model, and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	A machine learning model is taught by the prior art (see mapping to claim 19), as composite signatures (mapping to claim 19). Re: a machine learning model that includes a random forest model, see the reference of Ren. Ren teaches that it is known to include a random forest algorithm in a machine learning classification algorithm (such as that taught by Trujillo) (Ren, Abstract, and pages 2-4).  Modifying the applied references, in view of Ren, to have included a random forest model as part of the machine learning, also per Ren, is taught, suggested and obvious and predictable over the prior art. 
	The prior art included each element recited in claim 20, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional refs on the PTO-892 are relevant to inspections, product feature extraction and related image processing.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613